Citation Nr: 0737546	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to August 22, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from August 22, 2005.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Newark RO that, in pertinent 
part, granted service connection for PTSD, rated 30 percent.  
In March 2004, the RO increased the rating for PTSD to 50 
percent, effective January 10, 2001, the date from which 
service connection was granted.  In December 2004, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  In July 2005, the case was 
remanded for additional development.  In April 2006, the RO 
increased the rating for PTSD to 70 percent, effective August 
22, 2005.  The veteran continues to appeal the ratings 
assigned for PTSD.  In November 2006, these matters were 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is well established that, as a matter of law, the veteran 
is entitled to completion of all development sought in a 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In the prior two remands, the Board specifically requested a 
Social and Industrial (S&I) Survey and that the RO arrange 
for the veteran to be examined by a psychiatrist to evaluate 
his PTSD.  Both times, the case was returned to the Board 
without the development sought completed (i.e., there was not 
S & I survey, and the veteran was examined by a psychologist, 
not a psychiatrist).  Furthermore, both times the case was 
returned to the Board with no explanation as to why the 
directives of the Board's remand were not carried out as 
requested.  

Under Stegall, supra, the Board has no recourse but to remand 
the case to the RO, again, for compliance with remand 
instructions.  If the Board's instructions cannot be carried 
out, the reason the record must include a certification by 
the RO that the development sought is not possible, along 
with an explanation why this is so.  

Furthermore, inasmuch as the evaluation period for PTSD 
remains open, the record must be updated.  

Accordingly, the case is REMANDED for the following:

1.  The RO ask the veteran to identify 
all sources of treatment he has received 
for PTSD since June 2007, and with his 
cooperation (in providing any necessary 
releases) secure complete clinical 
records of all such treatment.  If the 
veteran has not received any treatment 
for PTSD since June 2007, the file should 
be so annotated.

2.  The RO must arrange for a S&I survey 
to assess the impact of the veteran's 
PTSD on his social and industrial 
functioning.  The survey should determine 
the veteran's level of functioning, his 
daily routine (what he does to pass 
time), the extent of his social 
activities, and activities outside his 
home, any travels, the nature of his 
relationships with family, friends, 
neighbors, acquaintances, daily contacts, 
and strangers.  If the        S & I 
survey cannot be completed, it must be so 
certified for the record, along with an 
explanation of the reasons why this is 
so.   

3.  Thereafter, the RO must arrange for 
the veteran to be examined by a 
psychiatrist to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder (including the information 
obtained pursuant to the requests above) 
must be reviewed by the examiner.  The 
examiner must report in detail all 
symptoms of the veteran's PTSD, comment 
on the degree of severity of each 
symptom, note the presence or absence of 
each symptom in the criteria for a 100 
percent rating (and indicate whether 
there are any other symptoms of like 
gravity), and comment regarding the 
effect the PTSD symptoms would be 
expected to have on the veteran's ability 
to function socially and at work.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then readjudicate these 
claims.  If they remain denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

